                   Case 20-50630-JTD           Doc 4      Filed 07/20/20        Page 1 of 3




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

    IN RE:                                          )      Chapter 11
                                                    )
                                                  1
    Sustainable Restaurant Holdings, Inc., et al., )       Case No. 20-11087 (JTD)
                                                    )
                     Debtors.                       )      (Jointly Administered)
    ___________________________________ )
                                                    )
    Kristofor Lofgren,                              )
                                                    )
                     Plaintiff,                     )      Adv. Proc. No. 20-50630 (JTD)
                                                    )
               v.                                   )
                                                    )
    Sustainable Restaurant Holdings, Inc.,          )
                                                    )
                     Defendant.                     )
    ___________________________________ )


       STIPULATION EXTENDING TIME FOR DEFENDANT TO ANSWER, PLEAD OR
               OTHERWISE MOVE IN RESPONSE TO THE COMPLAINT



          Plaintiff Kristofor Lofgren (the “Plaintiff”) and defendant Sustainable Restaurant

Holdings, Inc. (“Defendant” and together with the Plaintiff, the “Parties”), hereby stipulate as

follows:




1
         The Debtors in these Chapter 11 Cases, along with the last four digits of each of the Debtors’ respective
federal tax identification numbers, are as follows: Sustainable Restaurant Holdings, Inc. (6430); SRG Operations,
LLC (0486); Quickfish LLC (7391); Bamboo Sushi, LLC (9009); Quickfish Pearl District LLC (9060); Quickfish SW
Stark, LLC (1879); Quickfish Slabtown LLC (7391); Quickfish Avanti (Bamboo Sushi Avanti, LLC) (9009); Bamboo
Sushi NE Alberta, LLC (7610); Bamboo Sushi Lake Oswego, LLC (9484); Bamboo Sushi SW 12th, LLC (7382);
Bamboo Sushi Denver Lo-Hi, LLC (4045); Bamboo Sushi NW 23rd, LLC (1361); Bamboo Sushi Seattle Cap Hill,
LLC (9009); Bamboo Sushi U Village Seattle, LLC (9052); Bamboo Sushi Embarcadero SF, LLC (5837); Bamboo
Sushi Bishop Ranch, LLC (3763); Bamboo Sushi Kierland Scottsdale, LLC (0483); Bamboo Sushi Commissary
Kitchen, LLC (2194); Bamboo Sushi Biltmore Phoenix, LLC (9412); Bamboo Sushi Valley Fair, LLC (2887);
Bamboo Sushi Washington Square, LLC (5066). The Debtors’ headquarters address is: 920 SW 6th Avenue, Suite
1200, Portland, OR 97204 and mailing address is: PO Box 3347, Portland, OR 97208. The Debtors operate restaurants
under the following names: Bamboo Sushi and Quickfish.


PHIL1 9027549v.1
                   Case 20-50630-JTD          Doc 4       Filed 07/20/20   Page 2 of 3



        WHEREAS, on June 22, 2020, the Plaintiff filed a Complaint commencing the above-

captioned Adversary Proceeding against Defendant (the “Complaint”);

        WHEREAS, the time for the Defendant to respond to the Complaint expires not earlier

than July 23, 2020;

        WHEREAS, pursuant to Rule 7012-2 of the Local Rules of Bankruptcy Practice and

Procedure of the United States Bankruptcy Court for the District of Delaware, the Parties may, by

stipulation and without a court order, extend the Defendant’s time to respond to a complaint for

up to twenty-eight (28) days.

        WHEREFORE, the Parties stipulate as follows:

        1.         The time for Defendant to answer, plead or otherwise move in response to the

Complaint is extended to August 13, 2020.

        2.         This extension is without prejudice to the rights of either Party, including the right

to agree to further extensions of time for the filing of an answer or response, or to the rights of the

Defendant to seek further extensions of time from the Court to answer, plead or otherwise respond

to the Complaint, and the Plaintiff’s right to oppose any such requests by the Defendant.




                              [Remainder of Page Intentionally Left Blank]




                                                      2
PHIL1 9027549v.1
                   Case 20-50630-JTD     Doc 4       Filed 07/20/20   Page 3 of 3



WOMBLE BOND DICKINSON                                   KLEHR HARRISON HARVEY
(US) LLP                                                BRANZBURG LLP


 /s/ Nicholas T. Verna________________                  /s/ Domenic E. Pacitti________________
 Matthew P. Ward (DE Bar No. 4471)                      Domenic E. Pacitti (DE Bar No. 3989)
 Nicholas T. Verna (DE Bar No. 6082)                    Michael W. Yurkewicz (DE Bar No. 4165)
 1313 North Market Street, Suite 1200                   919 N. Market Street, Suite 1000
 Wilmington, Delaware 19801                             Wilmington, Delaware 19801
 Telephone: (302) 252-4320                              Telephone: (302) 426-1189
 Facsimile: (302) 252-4330                              Facsimile: (302) 426-9193
 Email: matthew.ward@wbd-us.com                         Email: dpacitti@klehr.com
         nick.verna@wbd-us.com                                 myurkewicz@klehr.com

 -and-                                                  -and-

 MARKOWITZ HERBOLD PC                                   KLEHR HARRISON HARVEY
 Chad Colton (pro hac vice pending)                     BRANZBURG LLP
 Jeffrey M. Edelson (pro hac vice pending)              Morton R. Branzburg (pro hac vice pending)
 1455 SW Broadway, Suite 1900                           1835 Market Street, 14th Floor
 Portland, Oregon 97201                                 Philadelphia, Pennsylvania 19103
 Telephone: (503) 295-3085                              Telephone: (215) 569-2700
 Email: chadcolton@markowitzherbold.com                 Facsimile: (215) 568-6603
         jeffedelson@markowitzherbold.com               Email: mbranzburg@klehr.com

 -and-                                                  Attorneys for Defendant Sustainable
                                                        Restaurant Holdings, Inc.
 BUCHALTER, APC
 William S. Brody (pro hac vice pending)
 1000 Wilshire Boulevard, Suite 1500
 Los Angeles, California 90017-1730
 Telephone: (213) 891-5015
 Facsimile: (213) 896-0400
 Email: wbrody@buchalter.com

 Attorneys for Plaintiff Kristofor Lofgren




                                                 3
PHIL1 9027549v.1
